DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN201682043U) in view of Yang (CN203932297U; herein referred to as Yang (‘297)).
Regarding claim 1:
Yang discloses (in Figs. 1-5) an antenna reflective net (6), adapted to be detachably connected to an antenna main rod (2) though an antenna reflective net mounting structure (16), the antenna reflective net (6) comprising: an antenna reflective net main rod (3), a plurality of metal cross bars (1) being arranged on the antenna reflective net main rod (3), and the antenna reflective net main rod (3) being at an angle (See Figs.) with respect to the antenna main rod (2) when the antenna reflective net (6) is connected to the antenna main rod (2): and a base (), integrated with the antenna reflective net main rod (3), the base (Base; See Fig. below) including two opposite side walls (defined by the cut-out in Base structure). 

    PNG
    media_image1.png
    693
    892
    media_image1.png
    Greyscale

	Yang is silent on that each side wall is provided with a protrusion having a size matching a sliding slot of the antenna reflective net mounting structure, and contact surfaces of the protrusion and the sliding slot closely fit each other, when the protrusion is introduced into the sliding slot, so that the protrusion is fixed in the sliding slot along a direction perpendicular to the sliding slot.
	Yang (‘297) disclose a base (2/4) two opposite side walls (defined by the inner wall sides of 4), wherein each side wall (defined by the side plate of 4) is provided with a protrusion (22/23) having a size matching a sliding slot (42/43) of the antenna reflective net mounting structure (defined by 2/4), and contact surfaces of the protrusion (22/23) and the sliding slot (42/43) closely fit each other, when the protrusion (22/23) is introduced into the sliding slot (42/43), so that the protrusion (22/23) is fixed in the sliding slot (42/43) along a direction perpendicular to the sliding slot (42/43).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the mounting mechanism taught by Yang (‘297) into the device of Yang for the .

Allowable Subject Matter
Claims 4-7 and 10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 5-7 and 10, a combination of limitations that “a first half of the antenna reflective net mounting structure, having a first side wall: and a second half of the antenna reflective net mounting structure, having a second side wall facing the first side wall, wherein the first and second halves are adapted to be fixedly connected to the antenna main rod and fixedly connected to each other to form the whole antenna reflective net mounting structure, wherein a sliding slot is disposed on each of the first side wall and the second side wall…wherein a distal end of the sliding slot is provided with a baffle block, the baffle block restricts the protrusion from sliding along a direction toward the distal end, and wherein the first half comprises an elastic pressing member, the elastic pressing member comprises a limit part, and the limit part restricts the protrusion from sliding along a direction toward an entrance end of the sliding slot after the protrusion is introduced into the sliding slot.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845